Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figure 8 discloses of a graphical drawing symbol and a labeled representation as disclosed in MPEP 608.02(d).  Per MPEP 608.02(d) drawings should show graphical drawing symbol (i.e. Numbers, letters, and reference characters) or a labeled representation (e.g., a labeled rectangular box). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "wherein the first electrical contact has a first body length and the second electrical contact has a second body length, the first contact length being less than the first body length and the second contact length being less than the second body length" in lines 1-4.  It is unclear structurally how the first electrical contact is different from the first electrical contact body? It is also unclear structurally how the second electrical contact is different from the second electrical contact body? The examiner suggests amending claim 8 to detail structurally how the first/second electrical contact is different from the first/second electrical contact body. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 7-15 are rejected under 35 U.S.C. 102(a1) as being anticipated by Peters (US 2014/0021183 A1).
With respect to claim 7, Peters183’ discloses a wire preheating assembly 100, comprising: a first electrical contact 110 configured to contact an electrode wire E over a first contact length (i.e. the length of first contact 110 is equal to 0.25 to 1 inches) of the first electrical contact 110 (Para. 0031 and 0033-0034; Figure 4-4B); and a second electrical contact 120 configured to contact the electrode wire E over a second contact length (i.e. the second contact 120 has a length equal to 0.25 to 1.25 inches; Para. 0028; Figure 4-4B) of the second electrical contact 120 (Para. 0031 and 0033-0034; Figure 4-4B); wherein a ratio of the first contact length (i.e. the length of first contact 110 is equal to 0.25 to 1 inches) to a distance between the first and second contact lengths (D is the distance ranging from 0.25 to 2 inches) is greater than 0 and less than or equal to 1 (Para. 0032 and 0034-0035; Figure 4).  

With respect to claim 8, As best understood Peters183’, as applied to claim 7,  discloses that the first electrical contact 110 has a first body length 130, 110 and the second electrical contact 120 has a second body length 120, 140, the first contact length (i.e. the length of first contact 110 is equal to 0.25 to 1 inches) being less than the first body length 110, 130 and the second contact length (i.e. the second contact 120 has a length equal to 0.25 to 1.25 inches; Para. 0028; Figure 4-4B) being less than the second body length 120, 140 (Para. 0036-0037; Figures 3-4B) .  

[AltContent: arrow][AltContent: arrow][AltContent: textbox (1.5 to 3.5 inches)][AltContent: connector][AltContent: connector][AltContent: textbox (0.5 to 0.75 inches)][AltContent: arrow][AltContent: textbox (0.25 to 2.0 inches =)][AltContent: textbox (1.0 inches to 4 inches =)]
    PNG
    media_image1.png
    541
    457
    media_image1.png
    Greyscale

Figure 4 of Peters
With respect to claim 9, Peters183’, as applied to claim 7, discloses that the first electrical contact 110 comprises a first bore 112 having a first inner diameter along the first contact length (i.e. the length of first contact 110 is equal to 0.25 to 1 inch; Para. 0027), and the second electrical contact 120 comprises a second bore 122 having a second inner diameter along the second contact length (i.e. the second contact 120 has a length equal to 0.25 to 1.25 inches; Para. 0029; Figure 4-4B).  

With respect to claim 10, Peters183’, as applied to claim 9, discloses that the first electrical contact 110 comprises a third bore (i.e. the bores including the spring loading assemblies 180, 182; Para. 0052; Figure 3, 4B) and the second electrical contact 120 comprises a fourth bore (i.e. the bores including the spring loading assemblies 180, 182; Para. 0052; Figure 3, 4B), wherein the first bore and the second bore are aligned such that the electrode wire E traveling through the wire preheating assembly 100 does not contact the third bore or the fourth bore (Para. 0052; Figure 3 and 4B).  

With respect to claim 11, Peters183’, as applied to claim 7, discloses of an electrically insulating spacer 119 between the first and second contact tips 110, 1120 (Para. 0031; Figures 3-4B).  

With respect to claim 12, Peters183’ as applied to claim 11, discloses that the first electrical contact 110, the second electrical contact 120, and the spacer 119 are rigidly coupled (Para. 0031; Figures 3-4B).  

With respect to claim 13, Peters183’, as applied to claim 7, discloses of a ratio of the first contact length (i.e. the length of first contact 110 is equal to 0.25 to 1 inch; Para. 0027) to a distance between the first and second contact lengths (D is the distance ranging from 0.25 to 2 inches) is 0.125 which is greater than 0 and less than or equal to 0.15 (Para. 0032 and 0034-0035; Figure 4).

With respect to claim 14, Peters183’ discloses of A contact tip assembly 100 for a welding torch 200, the contact tip assembly 100 comprising: a first contact tip 110 configured to contact an electrode wire E over a first contact length (i.e. the length of first contact 110 is equal to 0.25 to 1 inch; Para. 0027) of the first contact tip 110 (Para. 0031 and 0033-0034; Figure 4-4B); and a second contact tip 120 configured to contact the electrode wire E over a second contact length (i.e. the second contact 120 has a length equal to 0.25 to 1.25 inches; Para. 0028; Figure 4-4B) of the second contact tip 120; wherein a ratio of the second contact length (i.e. the second contact 120 has a length equal to 0.25 to 1.25 inches) to the distance between the first and second contact lengths (D is the distance ranging from 0.25 to 2 inches) is greater than 0 and less than or equal to 1 (Para. 0032 and 0034-0035; Figure 4).  

With respect to claim 15, Peters183’, as applied to claim 14, discloses that the ratio of the second contact length (i.e. the second contact 120 has a length equal to 0.25 to 1.25 inches; Para. 0028; Figure 4-4B) to a distance between the first and second contact lengths (D is the distance ranging from 0.25 to 2 inches) is 0.125 which is greater than 0 and less than or equal to 0.15 (Para. 0032 and 0034-0035; Figure 4)..

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Peters (US 2014/0263230 A1 hereinafter Peters230’) in view of Peters (US 2014/0021183 A1 hereinafter Peters183’).
With respect to claim 16, Peters230’ discloses of a consumable electrode-fed welding-type system 100 (Para. 0021; Figures 1), comprising: a welding-type power source 130 configured to provide welding-type current to a welding- type circuit 102 (Para. 0021; Figure 1), the welding-type circuit 102 comprising a welding-type electrode 140 and a first electrical contact 125 configured to contact an electrode wire 145 over a first contact length of the first electrical contact 125 (Para. 0021-0022; Figure 1); an electrode preheating circuit 135 configured to provide preheating current through a first portion of the welding-type electrode 140 via a second electrical contact 120 (Para. 0029; Figure 1); and electrode preheat control circuitry 195 configured to control the electrode preheating circuit 135 (Para. 0029-0030; Figure 1).  
Peters230’ fails to teach of an electrode preheating circuit configured to provide preheating current through a first portion of the welding-type electrode via a second electrical contact configured to contact the electrode wire over a second contact length of the second electrical contact; and wherein a ratio of the second contact length to the distance between the first and second contact -3-Attorney Docket No. 62553US02 (67511-US) lengths is greater than 0 and less than or equal to 1.
Peters183’ teaches of an electrode preheating circuit 200 configured to provide preheating current through a first portion of the welding-type electrode 140 via a second electrical contact 120 configured to contact the electrode wire E over a second contact length (i.e. the second contact 120 has a length equal to 0.25 to 1.25 inches; Para. 0028; Figure 4-4B) of the second electrical contact 120 (Para. 0036; Figure 1); and electrode preheat control circuitry 70 configured to control the electrode preheating circuit 200 (Para. 0023-0024), wherein a ratio of the second contact length (i.e. the second contact 120 has a length equal to 0.25 to 1.25 inches) to the distance between the first and second contact-3-Attorney Docket No. 62553US02 (67511-US) lengths (D is the distance ranging from 0.25 to 2 inches) is greater than 0 and less than or equal to 1 (Para. 0032 and 0034-0035; Figures 1-4b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electrical preheating circuit and the electrode preheating control circuity as taught by Peters230’ by incorporating the electrical preheating circuit and the electrode preheating control circuity as taught by Peters183’, therefore reducing the magnitude of the low level background current due to the amount of heat it can add to the weld. 

With respect to claim 17, Peters230’, as applied to claim 16, does not explicitly disclose that the ratio of the second contact length to a distance between the first and second contact lengths is greater than 0 and less than or equal to 0.15.
However, Peters183’ discloses of a ratio of the second contact length (i.e. the length of second contact 120 is equal to 0.25 to 1.25 inch; Para. 0027) to a distance between the first and second contact lengths (D is the distance ranging from 0.25 to 2 inches) is 0.125 which is greater than 0 and less than or equal to 0.15 (Para. 0032 and 0034-0035; Figure 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electrical preheating circuit with first contact lengths as taught by Peters230’ by incorporating the electrical preheating circuit with first and second contact lengths as taught by Peters183’, therefore providing increased stick out of the electrode during welding, thus providing increased heating. 

 Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Peters (US 2014/0263230 A1 hereinafter Peters230’) in view of Peters (US 2014/0021183 A1 hereinafter Peters183’) as applied to claim 16 above, and further in view of Hsu et al (US 2017/0165778 A1).
With respect to claim 18, Peters230’ and Peters183’, as applied to claim 16, does not explicitly disclose the electrode preheat control circuitry is configured to control the electrode preheating circuit based on at least one of a target preheat voltage, a target preheat current, a target preheat enthalpy, a target preheat resistance, or a target wire temperature. 
However, Hsu et al teaches that the electrode preheat control circuitry 2504 is configured to control the electrode preheating circuit 2506 based on at least one of a target preheat voltage, a target preheat current, a target preheat enthalpy, a target preheat resistance, or a target wire temperature (Para. 0209-0211; Figures 25-26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the controlling of electrical preheating circuit and the electrode preheating control circuity as taught by Peters230’ and Peters183’ by incorporating the controlling of the electrical preheating circuit and the electrode preheating control circuity as taught by Hsu et al, thus improving poor penetration and preventing burn-through by detecting penetration and then using preheat power to adjust the penetration independently without introducing process instability. 

Claim(s) 19-20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Peters (US 2014/0263230 A1 hereinafter Peters230’) in view of Peters (US 2014/0021183 A1 hereinafter Peters183’).
With respect to claim 19, Peters230’ discloses of a consumable electrode-fed welding-type system 100 (Para. 0021; Figures 1), comprising: a welding-type power source 130 configured to provide welding-type current to a welding- type circuit 102 (Para. 0021; Figure 1), the welding-type circuit 102 comprising a welding-type electrode 140 and a first electrical contact 125 configured to contact an electrode wire 145 over a first contact length of the first electrical contact 125 (Para. 0021-0022; Figure 1); an electrode preheating circuit 135 configured to provide preheating current through a first portion of the welding-type electrode 140 via a second electrical contact 120 (Para. 0029; Figure 1); and electrode preheat control circuitry 195 configured to control the electrode preheating circuit 135 (Para. 0029-0030; Figure 1).  
Peters230’ fails to teach of an electrode preheating circuit configured to provide preheating current through a first portion of the welding-type electrode via a second electrical contact configured to contact the electrode wire over a second contact length of the second electrical contact; and wherein a ratio of the first contact length to the distance between the first and second contact-3-Attorney Docket No. 62553US02 (67511-US) lengths is greater than 0 and less than or equal to 1.
Peters183’ teaches of an electrode preheating circuit 200 configured to provide preheating current through a first portion of the welding-type electrode 140 via a second electrical contact 120 configured to contact the electrode wire E over a second contact length (i.e. the second contact 120 has a length equal to 0.25 to 1.25 inches; Para. 0028; Figure 4-4B) of the second electrical contact 120 (Para. 0036; Figure 1); and electrode preheat control circuitry 70 configured to control the electrode preheating circuit 200 (Para. 0023-0024), wherein a ratio of the first contact length (i.e. the first contact 110 has a length equal to 0.25 to 1.00 inches) to the distance between the first and second contact-3-Attorney Docket No. 62553US02 (67511-US) lengths (D is the distance ranging from 0.25 to 2 inches) is greater than 0 and less than or equal to 1 (Para. 0032 and 0034-0035; Figures 1-4b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electrical preheating circuit and the electrode preheating control circuity as taught by Peters230’ by incorporating the electrical preheating circuit and the electrode preheating control circuity as taught by Peters183’, therefore reducing the magnitude of the low level background current due to the amount of heat it can add to the weld. 

With respect to claim 20, Peters230’, as applied to claim 19, does not explicitly disclose that the ratio of the first contact length to a distance between the first and second contact lengths is greater than 0 and less than or equal to 0.15.
However, Peters183’ discloses of a ratio of the first contact length (i.e. the length of first contact 110 is equal to 0.25 to 1 inch; Para. 0027) to a distance between the first and second contact lengths (D is the distance ranging from 0.25 to 2 inches) is 0.125 which is greater than 0 and less than or equal to 0.15 (Para. 0032 and 0034-0035; Figure 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electrical preheating circuit with contact length as taught by Peters230’ by incorporating the electrical preheating circuit with first and second contact lengths as taught by Peters183’, therefore providing increased stick out of the electrode during welding, thus providing increased heating. 

With respect to claim 22, Peters230’, as applied to claim 19, does not explicitly disclose that the ratio of the second contact length of the second electrical contact to the distance between the first and second contact lengths is greater than 0 and less than or equal to 1.
However, Peters183’ discloses of the ratio of the second contact length (i.e. the length of second contact 120 is equal to 0.25 to 1.25 inch; Para. 0027) of the second electrical contact 120 to the distance between the first and second contact lengths (D is the distance ranging from 0.25 to 2 inches) is greater than 0 and less than or equal to 1 (Para. 0032 and 0034-0035; Figure 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electrical preheating circuit with the contact length as taught by Peters230’ by incorporating the electrical preheating circuit with first and second contact lengths as taught by Peters183’, therefore providing increased stick out of the electrode during welding, thus providing increased heating. 

With respect to claim 23, Peters230’, as applied to claim 19, does not explicitly disclose that the ratio of the second contact length to a distance between the first and second contact lengths is greater than 0 and less than or equal to 0.15.
However, Peters183’ discloses of a ratio of the second contact length (i.e. the length of second contact 120 is equal to 0.25 to 1.25 inch; Para. 0027) to a distance between the first and second contact lengths (D is the distance ranging from 0.25 to 2 inches) is 0.125 which is greater than 0 and less than or equal to 0.15 (Para. 0032 and 0034-0035; Figure 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electrical preheating circuit with contact length as taught by Peters230’ by incorporating the electrical preheating circuit with first and second contact lengths as taught by Peters183’, therefore providing increased stick out of the electrode during welding, thus providing increased heating. 

Claim(s) 21 is rejected under 35 U.S.C. 103 as being unpatentable over Peters (US 2014/0263230 A1 hereinafter Peters230’) in view of Peters (US 2014/0021183 A1 hereinafter Peters183’) as applied to claim 19 above, and further in view of Hsu et al (US 2017/0165778 A1).
With respect to claim 21, Peters230’ and Peters183’, as applied to claim 19, does not explicitly disclose the electrode preheat control circuitry is configured to control the electrode preheating circuit based on at least one of a target preheat voltage, a target preheat current, a target preheat enthalpy, a target preheat resistance, or a target wire temperature. 
However, Hsu et al teaches that the electrode preheat control circuitry 2504 is configured to control the electrode preheating circuit 2506 based on at least one of a target preheat voltage, a target preheat current, a target preheat enthalpy, a target preheat resistance, or a target wire temperature (Para. 0209-0211; Figures 25-26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the controlling of electrical preheating circuit and the electrode preheating control circuity as taught by Peters230’ and Peters183’ by incorporating the controlling of the electrical preheating circuit and the electrode preheating control circuity as taught by Hsu et al, thus improving poor penetration and preventing burn-through by detecting penetration and then using preheat power to adjust the penetration independently without introducing process instability. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794. The examiner can normally be reached 10-7 MF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIALLO I DUNIVER/Examiner, Art Unit 3761                                                                                                                                                                                                        June 26, 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761